DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 4A and 4B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “R shape” of the cutting edge, recited in claim 2;
the “R radius” of the cutting edge, as recited in claim 2;
the “processing machine” that is “capable of axis control of four or more axes” and “computer numerical control” as recited in claims 3-4;
the “step of applying colorless clear pain or colored clear paint to the specular glossy surface after the specular glossy surface is formed” as set forth in claims 5-6; and
the design surface that includes a “twist surface formed by twisting the top surface of the spoke to one side of side surface sides, and the specular glossy surface is formed on the twist surface” as set forth in claims 11-12. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
It is noted that the citations of JP 63-123603, JP 2006/289513, and JP 2017/226330 in the Information Disclosure Statement (IDS) filed 11/4/2021 were lined through (so as to avoid any duplicative listing of these references on the front cover of any patent that might issue from the present application in the future), given that these references were already previously made of record in the IDS filed 4/20/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, line 1, it appears that “[A] method for producing vehicle wheels comprising” should be changed to –[A] method for producing vehicle wheels, the method comprising--;
in claim 3, penultimate line, it appears that “shape data on” should be –shape data of--; and
in claim 4, penultimate line, it appears that “shape data on” should be –shape data of--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-4, the claim recites “[A] method for producing vehicle wheels comprising a step of forming a surface with a metallic gloss of a base metal appearing on a three-dimensional shape surface of a design surface”.  Additionally, claim 1, lines 17-18 recites “the specular glossy surface being finished into a processed surface having a high metallic gloss property by exposing the base metal”.  That said, it is unclear as set forth in the claim whether the claim intends to require that the wheel body have some sort of layer (such as a paint layer or clear-coat layer or other layer formed on an outer surface of the wheel body) that is removed so as to “expose” the base metal, or whether the claim just intends to indicate that the wheel body is made of metal, and the result of machining that metal is that the machined or processed surface has a “high metallic gloss property”.  In other words, the claim recites a “base” metal, and it is unclear as claimed whether the recitation of a “base” metal is intended to inherently mean that there must be something else (i.e., one or more layers) on the “base” metal, or else the metal wouldn’t be a “base” metal (acting as a “base” for the layers, for example), or whether the recitation of a “base metal” is merely intended to mean that the wheel body or vehicle wheel comprises metal.  
In claim 1, lines 1-3, the claim recites “[A] method for producing vehicle wheels comprising a step of forming a surface with a metallic gloss of a base metal”.  That being said, while it is noted that as per at least lines 17-19, the surface has a “high metallic gloss property” after a finishing operation, it is unclear as claimed in lines 1-3 of claim 1 whether or not the surface being “formed” is required to have a “metallic gloss” prior to forming, i.e., forming a surface with/that has a metallic gloss.  
In claim 1, line 9, it is unclear as set forth in the claim what is being set forth as “in the wheel body”, i.e., the three-dimensional shape surface (though it is unclear whether such a surface would be “in” such a wheel body, as opposed to “on” such a wheel body, and the limitation “the three-dimensional shape surface of the design surface in the wheel body” lacks sufficient clear antecedent basis in the body, noting that no three-dimensional shape surface of the design surface that was, specifically, “in the wheel body”, was previously recited in the claim); the contact of the cutting edge with the three-dimensional shape surface; or something else entirely.  That said, it appears that subsequent (subsequent to claim 1, line 9) recitations of “the three-dimensional shape surface” (such as in claim 1, lines 11 and 16-17; claim 2, penultimate line; claim 3, last two lines; claim 4, last two lines; and the same situation exists re the limitation “the design surface” in claims 11-12) lack sufficient clear antecedent basis, given that it is unclear which such surface is intended to be referenced, i.e., the one of claim 1, lines 3-4, vs. the one of the “wheel body” of lines 8-9.
In claim 1, lines 9-11, the claim recites “the cutting tool being three-dimensionally and continuously moved relatively along the three-dimensional shape surface…”  However, firstly, it is unclear what effect the limitation “moved relatively” is intended to have on the claim language, i.e., “relatively along” (as in “generally along”) to attempt to set forth a degree of “how much” along the surface the movement is; alternatively, moved relatively to something else (that isn’t specified in the claim) and along the three-dimensional shape surface, as in the movement of the cutting tool is movement that is relative to some other element, such as the wheel body.  In the event that the former is intended, it is noted that the term “relatively along” is a relative term or term of degree for which no frame of reference has been provided in the application, i.e., there is no frame of reference provided for determining how close to “along” the three-dimensional shape surface the movement of the cutting tool must be in order to be considered to be “relatively along” such surface, vs. how far off from “along” such surface the cutting tool movement must be in order to be excluded by the term “relatively along”.  In the event that the latter is intended, then it is noted that there is no clear indication provided in the claim to indicate relative to what the cutting tool movement occurs as the cutting tool is moved along the three-dimensional shape surface.
Note also that claim 1, lines 13-17, sets forth “to allow a rake face of the cutting tool to face a tool travel direction to perform three-dimensional continuous cutting processing that allows a specular glossy surface to be automatically formed in the three-dimensional shape surface, the specular glossy surface being finished into a processed surface having a high metallic gloss property…”.  That said, it is unclear as set forth in this limitation whether or not there is a further finishing operation, i.e., additional to the recited “three-dimensional continuous cutting processing”.  In other words, it is unclear whether this limitation intends to indicate that the three-dimensional continuous cutting processing creates the processed surface, the processed surface being a specular surface having a high metallic gloss property, vs. whether (as the claim actually seems to say) the three-dimensional continuous cutting processing creates/forms a “specular glossy surface”, and then the specular glossy surface is “finished into a processed surface having a high metallic gloss property…”  
The terms “glossy” and “high metallic gloss property” in claim 1 (see lines 17-19, for example) are relative terms which render the claim indefinite. The terms “glossy” and “high metallic gloss property” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, it is unclear how “glossy” a surface must be in order to be considered “glossy” or having a “high metallic gloss property”, and it is unclear how little gloss a surface must have in order to be excluded by these terms.
In claim 2, it is unclear as set forth in the claim what is being set forth as being or occurring “within a processing range”, and it is further unclear as claimed what the processing range is a range of, i.e., a range of what at which what action(s) occur?
In claim 2, the claim recites “the cutting tool has a cutting edge having an R shape, and the cutting edge has an R radius equal to or less than a minimum R radius of the three-dimensional shape surface within a processing range”.  However, it is unclear what constitutes an “R shape” as set forth in the claim.  It is unclear as claimed whether or not such intends to literally require that the cutting edge have a shape like the letter “R”, and if so, whether such literally intends to require the shape of an uppercase letter “R”, as set forth in the claim.  If the intent is merely to indicate that the cutting tool has a cutting edge having a radius R equal to or less than a minimum radius of the three-dimensional shape surface within a range of the three-dimensional shape surface that is being machined by the cutting edge or that is to be machined by the cutting edge, then Applicant may wish to consider removing the reference to the cutting edge “having an R shape” from the claim.  
In each of claims 3-4, the claim(s) recite(s) “wherein a processing machine used for the three-dimensional continuous cutting processing is capable of axis control of four or more axes, and computer numerical control based on three-dimensional shape data on the three-dimensional shape surface”.  However, as set forth in claims 3-4, it is unclear as claimed with what “and computer numerical control…” is intended to go, i.e., “a processing machine…is capable of”, or whether the claim intends to recite that the processing machine comprises a “computer numerical control”.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider inserting --is capable of—in line 4 of each of these claims between “and” and “computer numerical control…”.
In claims 5-6, the claims recite “a step of applying colorless clear paint or colored clear paint to the specular glossy surface after the specular glossy surface is formed”.  However, given the above-discussed lack of clarity as to whether an additional “finishing” step is carried out on the specular glossy surface after the specular glossy surface is “formed” (re claim 1, lines 14-19, for example), it is unclear as set forth in claims 5-6 whether or not these claims intend for the paint to be applied to the specular surface (after the “forming” thereof in the three-dimensional continuous cutting processing) before the specular surface is “finished into a processed surface having a high metallic gloss property” (i.e., since after the finishing, claim 1 refers to the finished surface as a “processed surface” rather than a “specular glossy surface”).  Care should be taken to make sure clear support in the specification exists for whatever clarifying amendments might be provided.
In claims 7-8, the claim recites “wherein the specular glossy surface has a regular reflectance at 68% or more at an incident angle of 60o even when a clear layer is formed on the specular glossy surface”.  However, it is unclear as set forth in the claim what effect the limitation “even when a clear layer is formed on the specular glossy surface” is intended to have on the scope of the claim.  For example, it is unclear whether the recited regular reflectance limitation (68% or more at the claimed incident angle) is intended to apply in the circumstance in which there is no clear layer formed on the specular glossy surface.  It is unclear whether the limitation intends to require the specular glossy surface to have a 68% or more regular reflectance (at the claimed incident angle) both when the specular glossy surface does not have a clear layer formed thereon and when the specular glossy surface does have a clear layer formed thereon (i.e., for the regular reflectance to be within the claimed range both when a given specular glossy surface has and does not yet have a clear layer).  It is also unclear as claimed (particularly given the lack of clarity discussed above re claim 1 as to whether the specular glossy surface is the surface that is formed in the three-dimensional continuous cutting processing, which specular glossy surface is then, subsequently, “finished into a processed surface having a high metallic gloss property by exposing the base metal”, as well as the lack of clarity discussed above as to whether claim 1 requires a layer on the “base metal”) whether claims 7-8 intend to require that the specular glossy surface (formed by the three-dimensional continuous cutting processing) has a “clear layer” (re claims 7-8) formed thereon, which “clear layer” is then “finished into a processed surface having a high metallic gloss property by exposing the base metal”.  
In claims 9-10, the claims recite “wherein the specular glossy surface is continuously formed on at least two adjacent surfaces of a top surface of a spoke, a side surface of the spoke, an inner peripheral surface of a rim portion, and an inner peripheral surface of a rim flange”.  However, it is unclear as claimed whether “at least two adjacent” is only intended to go with “surfaces of a top surface of a spoke”, or whether “at least two” is intended to go with the rest of the listed surfaces.  Additionally, given the “and” in the penultimate line of each of claims 9 and 10, it is unclear as claimed whether the specular glossy surface is intended to be required to be “continuously formed” on all of the surfaces listed in claims 9 and 10, or whether claims 9 and 10 only intend to require that the specular glossy surface be continuously formed on any two adjacent ones of the listed surfaces.  
In claims 11-12, the limitations “the top surface” and “the spoke” both lack sufficient antecedent basis in these claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 13-17, sets forth “to allow a rake face of the cutting tool to face a tool travel direction to perform three-dimensional continuous cutting processing that allows a specular glossy surface to be automatically formed in the three-dimensional shape surface, the specular glossy surface being finished into a processed surface having a high metallic gloss property…”.  That said, as noted in a separate rejection of claim 1 under 35 USC 112(b), it is unclear as set forth in this limitation whether or not there is a further finishing operation, i.e., additional to the recited “three-dimensional continuous cutting processing”.  In other words, it is unclear whether this limitation intends to indicate that the three-dimensional continuous cutting processing creates the processed surface, the processed surface being a specular surface having a high metallic gloss property, vs. whether (as the claim actually seems to say) the three-dimensional continuous cutting processing creates/forms a “specular glossy surface”, and then the specular glossy surface is “finished into a processed surface having a high metallic gloss property…”  
That being said, it does not appear that the specification as filed describes the limitation re the three-dimensional continuous cutting processing forming a specular glossy surface, which specular glossy surface is (then, subsequently to the three-dimensional continuous cutting processing) “finished into a processed surface having a high metallic gloss property”, as set forth in claim 1.  In particular, as disclosed, it does not appear that the presently disclosed method of performing the three-dimensional continuous cutting processing (via cutting tool 9 that involves moving cutting tool 9 continuously along the three-dimensional shape surface 51/52 while changing direction of the cutting tool to allow a rake face of the cutting tool to face a travel direction) to create the specular glossy surface is then followed by a further operation of finishing the specular glossy surface into a “processed surface having a high metallic gloss property by exposing the base metal”.  See, for example, paragraphs 0005 and 0010, which teach that the three-dimensional continuous cutting operation carried out by cutting tool 9 creates a specular glossy surface 8 that itself has a “high metallic gloss property”.  See also paragraph 0013-0014 and 0023.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-226330 A (hereinafter, JP ‘330) in view of RU 2446916 (hereinafter, RU ‘916).
It is noted that a partial translation of JP ‘330 was provided by Applicant with the Information Disclosure Statement (IDS) filed 4/20/2021, and a full translation of JP ‘330 was subsequently provided by Applicant with the IDS filed 11/4/2021.  That said, for any reference herein to page numbers or paragraph numbers or the like, attention is directed to the full translation of JP ‘330 provided by Applicant with the IDS filed 11/4/2021.
JP ‘330 teaches a method of producing vehicle wheels 1 including a step of forming a surface (such as 8) with metallic gloss “of” a base metal appearing on a three-dimensional shape surface of a design surface (see Figure 1 and paragraphs 0002, 0014, for example).  JP ‘330 teaches that the bright/shining (i.e., “specular glossy) surface 8 is formed via machining via a 3-axis or 5-axis cutting tool that is moved along the three dimensional shape of the design surface so as to expose the base metal, resulting in a plurality of fine recessed parallel grooves 81 that create/make up the bright surface 8.  See paragraphs 0020-0021 and 0008-0010 (and it is particularly noted that paragraph 0008 teaches that the shining surface formed by the plurality of grooves is a shining surface configured such that even if the shining surface is viewed from various directions, the surface can be made to appear shining by the reflection of light in a plurality of directions), Figures 1-4.  
That said, JP ‘330 provides few details about the machining operation, and does not explicitly state that the step of forming the surface is “performed in a state where a wheel body is fixed to be prevented from rotating around a rotation axis while a cutting edge of a cutting tool is in contact with the three-dimensional shape surface of the design surface in the wheel body, the cutting tool being three-dimensionally and continuously moved relatively along the three-dimensional shape surface while being changed in direction with respect to the three-dimensional shape surface to allow a rake face of the cutting tool to face a tool travel direction to perform three-dimensional continuous cutting processing that allows” the specular glossy/high metallic gloss surface 8 to be automatically formed in the three-dimensional shape surface, as set forth in claim 1.  
However, attention is directed to, for example, RU ‘916, which teaches a multi-purpose machining apparatus (shown in a front view in Figure 1 and a top view in Figure 2) that can be used to perform a variety of machining methods (paragraph 0005, for example), including a machining method using a planing tool (18/23/24; see Figures 3 and 7-8, as well as paragraphs 0023, 0027) to continuously machine a non-rotating workpiece (such as the workpiece shown in Figure 5 or the workpiece shown in Figure 6) having a complex (see paragraph 0001) three-dimensional curved profile (see Figures 5-6, paragraphs 0025-0026 and 0054, 0060, 0062, 0069-0074, for example) by controlling the swiveling/rotating of the planing cutter such that the cutting edge thereof is always oriented perpendicular to the tangent to the cutting tool trajectory at each point on the trajectory (paragraphs 0065-0066; Figures 5-8), while also providing relative three-dimensional movement of the cutting tool 18/23/24 with respect to the workpiece (i.e., as the cutting tool is moved along the paths O shown in Figures 5-6 by moving the cutter in the shown X or Z direction and/or by moving the workpiece in the shown Y direction; see Figures 1-2 and paragraphs 0056, 0061-0066, for example, as well as Figures 5-8 and paragraphs 0069-0074).  That being said, it is noted that (as the cutting edge is swiveled re rotation C to maintain the cutting edge perpendicular to the tangent to the cutting tool trajectory at each point on the trajectory, as just noted) thus, the rake face (i.e., the face of the cutting insert 24 facing the viewer in Figure 7) remains facing in the tool travel direction as the tool/planing cutter travels along the tool trajectory (i.e., along tool paths O, shown in Figures 5-6).  See Figures 5-8 and paragraphs 0065-0074 and particularly 0065-0066 and 0069-0071.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific planing type machining device and tool taught by RU ‘916 that is used to perform the planing of grooves (see Figure 7, having height H) into complex three-dimensionally curved workpiece surfaces, for the generic machining device/cutting tool and method that creates the grooves 81 into complex three-dimensionally curved workpiece surfaces as taught by JP ‘330, for the purpose of providing an arrangement and method for performing the machining that increases “the class of processing accuracy and surface finish of the product”, as well as the “quality” of the machined profiled surface, as taught by RU ‘916 (see paragraphs 0005-0006 and 0068thereof), and that enables processing “without idling of the cutting tool, due to the possibility of turning the front surface of the cutter” by 180 degrees “at the end of each pass, which increases the productivity of the process and simplifies the technological cycle of the planing process due to no need to lift the cutter during the reverse stroke” (see paragraph 0066 of RU ‘916).  
Regarding claim 2, as such is best understood, the cutting edge (of 24) of the cutting tool 18/23/24 of RU ‘916 has an “R” or radiused shape (see Figure 7 of RU ‘916).  Furthermore, the radius of the cutting edge of cutting insert 24 is less than a minimum radius (such as at R1 or R2, noting that the radius of the dashed path at R2 is parallel to the contour of the workpiece, as labeled in the annotated reproduction of Figure 7 of RU ‘916 hereinbelow) of the three-dimensional shape surface within a processing range.  Also note that such (i.e., that the cutting edge radius must be less than or equal to the minimum radius R of the three-dimensional shape surface within the area/range of the surface being machined) is necessarily the case in order to machine the surface as desired, noting that if the cutting edge radius was instead larger than a minimum radius of the workpiece three-dimensional shape surface being machined, then the cutting edge would remove too much material from the workpiece such that it would not be possible to end up with the desired shape.

[AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: arrow]
    PNG
    media_image1.png
    334
    327
    media_image1.png
    Greyscale

Regarding claims 3-4, note that a processing machine (see Figures 1-2 of RU ‘916) used for the three-dimensional continuous cutting processing is capable of axis control of four or more axes (such as X, Y, Z, A, C; see Figures 1-2 and paragraphs 0003, 0040, 0056, and 0058 of RU ‘916, for example), and computer numerical control based on three-dimensional shape data on the three-dimensional shape surface (see paragraphs 0003 and 0061-0064 of RU ‘916, for example).  
Regarding claims 5-6, see JP ‘330, and particularly paragraph 0014 regarding of the teaching of the clear coat layer(s) formed on the metal surface of the bright/specular glossy surface.  
Regarding claims 7-8, JP ‘330 teaches that the grooves 81 and “bright”/shiny/glossy surface 8 are created for design purposes in order to improve (over the prior art shininess) of the vehicle wheel so that the brilliant/shining/bright surface looks shining even when the design surface is viewed from various directions.  See at least paragraphs 0001, 0006-0008, 0010.  Additionally, JP ‘330 teaches that the grooves 81 can be arranged in various patterns, as desired, re the “design surface”, which affects the various directions in which the shining of the shining surface can be seen.  See paragraphs 0018-0019, for example.  Additionally, as noted above with respect to claims 5-6 (re the “clear layer” limitation in claims 7-8), JP ‘330 teaches providing a clear layer to the shiny/specular glossy surface.
That being said, regarding claims 7-8, JP ‘330 does not explicitly teach that the specular glossy/bright/shiny surface 8 has a “regular reflectance of 68% or more at an incident angle of 60 degrees even when a clear layer is formed on the specular glossy surface”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the regular reflectance percentage be within whatever range was desired by an end user and at whatever incident angle was desired by the end user, particular since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since the amount and incident angle of the reflectance is disclosed by JP ‘330 as a result effective variable (in at least paragraphs 0018-0019), noting that 8 is formed as a “design surface” (based on subjective ornamental design considerations/preferences of an end user), and noting the teachings in paragraphs 0018-0019 of varying the pattern of the grooves 81 of the surface 8 that affect the reflectance of the light and the direction/angle of incidence of the reflected light.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9-10, JP ‘330 teaches that the specular glossy surface 8/81 is continuously formed on at least two adjacent surfaces (such as 51a, 51; see Figure 3) of a top surface of a spoke, a side surface (52; see Figure 3) of the spoke, an inner peripheral surface of a rim portion (paragraph 0017), and an inner peripheral surface 23 of a rim flange (Figure 1-3, paragraphs 0013-0017, and particularly paragraph 0017).   See Figures 1-3 and paragraphs 0013-0017, and particularly paragraph 0017.
Regarding claims 11-12, JP ‘330 teaches that the design surface 8/81 includes a twist surface formed by twisting the top surface of the spoke to one of side surface sides, and the specular glossy surface is formed on the twist surface.  See paragraphs 0015-0017.
Regarding claims 13-14, JP ‘330 teaches that the specular glossy surface 8/81 is formed on a part of a colored surface that is color-coated.  See paragraphs 0020-0022, and particularly paragraph 0021. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
September 28, 2022